DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on July 1, 2022, in which claims 8, 13, 20, 23 and 26 have been amended.  Accordingly, claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 remain pending for examination.
Status of Claims
3.	Claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 are pending, of which claims 1-4, 7, 8, 11, 13-16, 19, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1).  Claims 6, 9, 18, 20 and 21 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale, or otherwise available to the public before the effective 	filing date of the claimed invention.
6.	Claims 1-4, 7, 8, 11, 13-16, 19, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastien Alexandre Roland Rodriguez (United States Patent No. US 10,476,766 B1), hereinafter “Rodriguez”.
	Regarding claim 13, Rodriguez discloses a network node for handling monitoring of applications and/or services in a communication network, the network node comprising a CPU coupled to a memory, the network node being configured to (metrics manager 124 (See FIG. 1) within monitoring service 166; architecture of FIG. 8 illustrates CPUs 804 and memories 808, 810) (Rodriguez, FIG. 1 and FIG. 8, col. 7, ll. 10-11):	obtain an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein after the service provider network 120 (See again, FIG. 1, and also FIG. 2) provides the available metrics, the customer may select the metrics to monitor) (Rodriguez, FIGS. 1 and 2, col. 2, ll. 63-64);	obtain a location of deployment of the service and/or application (wherein upon selection of an available metric, a GUI may be updated to show actual metric data collected from the computing resources executing in the specific infrastructure defined by the customer (e.g., data from the last five minutes) for the selected metric) (Rodriguez, col. 3, ll. 2-6, col. 8, ll. 57-62);	identify one or more ongoing monitoring sessions for monitoring one or more metrics based on the metric associated with the indication and the location of deployment of the application or service (wherein again, selection may be based on metric data collected from on ongoing monitoring session (i.e., the last 5 minutes)) (Rodriguez, col. 3, ll. 2-6, col. 8, ll. 57-62);	select a monitoring process based on the identification (wherein after viewing the actual metrics data obtained from the defined infrastructure, the customer may then select the metric for monitoring, including purchasing or receiving a free trial) (Rodriguez, col. 3, ll. 8-11 and 13-15, col. 8, ll. 65-67); and	trigger the selected monitoring process (again, selecting and purchasing metric for monitoring) (Rodriguez, col. 3, ll. 13-15, col. 9, ll. 1-2).
	As to claim 14, Rodriguez discloses the network node according to claim 13, wherein the indication comprises a request for monitoring the metric of the service and/or application (again, selection is a request to monitor the selected metric) (Rodriguez, col. 3, ll. 8-11 and 13-15, col. 9, ll. 1-2).
	Regarding claim 15, Rodriguez discloses the network node according to claim 14, further being configured to provide one or more results of the one or more ongoing monitoring sessions to a party requesting the monitoring of the metric of the service and/or application (again, providing the results to the customer. In particular, FIG. 3D is a screen diagram showing an illustrative GUI 345 that displays purchased metrics along with a snapshot of collected metric data. The GUI 345 may be generated by the metrics manager 124, shown in FIG. 1, and presented on a computing device, such as the computing device 130 by an application, such as a Web browser) (Rodriguez, FIGS. 1 and 3D, col. 14, ll. 4-9).
	Regarding claim 16, Rodriguez discloses the network node according to claim 15, further being configured to:	schedule, in frequency and/or phase, one or more measurements of the identified one or more ongoing monitoring sessions taking resource limitations into account (wherein the frequency of the collection may be configured by the customer (e.g., every 1 minute, 2 minutes, 10 minutes, whenever a value changes, etc.)) (Rodriguez, FIG. 4, col. 16, ll. 39-42);	obtain one or more results of the one or more measurements performed as scheduled (wherein the collected metrics data 126 associated with the metrics may be provided by the monitoring service 166, the monitoring manager 124, or some other computing device, to the customer) (Rodriguez, FIG. 4, col. 16, ll. 43-46); and	report the obtained one or more results to the monitoring session and the identified one or more ongoing monitoring sessions (wherein the metric data may be delivered in a message, stored in a document or delivered in a report) (Rodriguez, col. 16, ll. 49-51).
	Regarding claim 19, Rodriguez discloses the network node according to claim 13, further being configured to:	identify a change in a monitoring session (wherein again, identifying whenever a value changes) (Rodriguez, col. 16, ll. 41-41).
	Claims 1-4 and 7 include “method” claims that perform limitations substantially as described in “network node” claims 13-16 and 19, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 8, Rodriguez discloses the method according to claim 4, wherein the monitoring process comprises:	reconfiguring one or more monitoring sessions taking the indication into account or an identified change (wherein Rodriguez for teaches changing a configuration file for monitoring the metrics) (Rodriguez, col. 3, ll. 36-40, col. 9, ll. 5-9, col. 16, ll. 27-35).
	Claim 26 is directed to a computer program product comprising a non-transitory computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out limitations substantially as described in method claim 1, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as Rodriguez discloses such a computer program product (a computer-readable storage medium such as a read-only memory (“ROM”) 810 or non-volatile RAM (“NVRAM”) for storing basic routines) (Rodriguez, FIG. 8, col. 20, ll. 3-6), claim 26 is rejected under the same rationale.
	Regarding claim 23, Rodriguez discloses a monitoring node for handling monitoring of applications and/or services in a communication network, the monitoring node comprising a CPU coupled to a memory, the monitoring node being configured to (wherein Rodriguez further discloses the collection components/collectors 135; architecture of FIG. 8 illustrates CPUs 804 and memories 808, 810) (Rodriguez, FIGS. 1, 2 and 8, col. 9, ll. 12-14):	transmit, to a network node, an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein one or more collectors 135 or collection daemon such as Collectd may specify metrics available for monitoring) (Rodriguez, col. 15, ll. 20-25);	receive, from the network node, data indicating scheduling, in frequency and/or phase, for performing one or more measurements (wherein the metrics are selected by the customer for monitoring, and at least impliedly, as again, the customer may also indicate the frequency of collection) (Rodriguez, col. 16, ll. 17-19 and 39-42);	receiving, from the network node, reconfiguration data for performing one or more measurements (wherein again, instead of requiring the customer to modify a configuration file, or set some other setting, the metrics manager 124 may configure the configuration file (or other settings) on behalf of the customer and may instruct one or more of the collectors 135 to load a plugin that supports collecting metric data 126 of a selected metric. For example, if the collector 135A on the server 170A does not already have a plugin loaded to support the collection of metric data 126 for a selected metric 190 associated with the resources 130A, the metrics manager 124 may instruct the collector 135A to load the plug in that supports the collection. In other examples, the collector 135A may load the plugin in response to the change in configuration settings that specify the metrics to monitor) (Rodriguez, col. 9, ll. 9-25, col. 16, ll. 25-35); and	reconfigure the monitoring node based on the received reconfiguration data (wherein the collectors 135 are configured/reconfigured according to the specified configuration settings) (Rodriguez, col. 9, ll. 17-25).
	Regarding claim 24, Rodriguez discloses the monitoring node according to claim 23, further being configured to:	perform one or more measurements as reconfigured (wherein again, the metrics data for the selected metrics are collected at 412) (Rodriguez, FIG. 4, col. 16, ll. 36-37); and	report, to the network node, result and/or measurement (wherein again, at 416, the collected metrics data 126 associated with the metrics may be provided by the monitoring service 166, the monitoring manager 124, or some other computing device, to the customer, or some other authorized user) (Rodriguez, col. 16, ll. 43-46).
	In addition Claim 11 includes a “method” claim that performs limitations substantially as described in “monitoring node” claim 23, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Watanabe et al. (United States Patent Application Publication No. US 2009/0182866 A1), hereinafter “Watanabe”.
	Regarding claim 18, Rodriguez discloses the network node according to claim 16, but does not explicitly disclose wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request.	In an analogous art, however, Watanabe discloses wherein an indication comprises a stop request (wherein Watanabe teaches that upon reception of the second policy change confirmation message from the system administrator 10, the performance monitoring manager 12 executes a change reflection process, after which the performance monitoring manager 12 discards the first policy, and also discards the correlation information of the first and second policies. The flowchart of FIG. 11 illustrates steps 805 to 810 of the process shown in FIG. 9 in detail) (Watanabe, FIGS. 9 and 11, paragraphs [0179], [0185] and [0236]) and wherein a network node is further configured to:	interrupt provision of one or more results of one or more ongoing monitoring sessions based on the stop request (wherein monitoring of a metric value of the monitoring target 16 based on the first policy and transmission of the monitoring result carried out by the performance monitoring agent 13 are stopped) (Watanabe, paragraph [0236]).	Rodriguez and Watanabe are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez and Watanabe before him or her, to modify the monitoring service 166 of Rodriguez to include the additional limitations of wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request, as disclosed by Watanabe, with reasonable expectation that this would result in enabling dynamically changing monitoring policies, thereby greatly adding to the flexibility and versatility of the monitoring service (See Watanabe, paragraphs [0007]-[0008]).  This method of improving the monitoring service 166 of Rodriguez was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rodriguez with Watanabe to obtain the invention as specified in claim 18.
	In addition Claim 6 includes a “method” claim that performs limitations substantially as described in “network node” claim 18, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 20, Rodriguez discloses the network node according to claim 18, being configured to:	reconfigure one or more monitoring sessions taking the indication into account or an identified change (wherein Rodriguez for teaches changing a configuration file for monitoring the metrics) (Rodriguez, col. 3, ll. 36-40, col. 9, ll. 5-9, col. 16, ll. 27-35).  The motivation regarding the obviousness of claim 18 is also applied to claim 20.
10.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Wu et al. (United States Patent Application Publication No. US 2017/0295082 A1), hereinafter “Wu”.
	Regarding claim 21, Rodriguez discloses the network node according to claim 13, but does not explicitly disclose further being configured to:	request the location of deployment of the application or service from a cloud orchestrator.	However in an analogous art, Wu discloses requesting a location of deployment of an application or service from a cloud orchestrator (wherein policies are utilized to instruct a cloud service/resource orchestrator 118 (See FIG. 1) to allocate or reallocate cloud resources to meet service requirements. Wu teaches that the cloud service/resource orchestrator 118 can orchestrate cloud resource allocation between service requirements and network resource requirements managed by the SDN Controller 120) (Wu, paragraph [0031]).	Rodriguez and Wu are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez and Wu before him or her, to modify the service provider network 120 of Rodriguez to include the additional limitation of requesting a location of deployment of an application or service from a cloud orchestrator, as disclosed by Wu, with reasonable expectation that this would result in enabling auto-scaling operations by adding or removing capacity as needed and based on quality of service (QoS) metrics, resulting in improved throughput and overall network performance (See Wu, paragraph [0006]).  This method of improving the service provider network 120 of Rodriguez was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rodriguez with Wu to obtain the invention as specified in claim 21.
	In addition Claim 9 includes a “method” claim that performs limitations substantially as described in “network node” claim 21, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Response to Arguments
11.	Applicant’s arguments, see page 7, filed July 1, 2022, with respect to Claim Rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Rejections of Claims 8, 20 and 26 under 35 U.S.C. 112(b), as set forth in the previous Office action, have been withdrawn.
12.	Applicant’s arguments, see page 7, filed July 1, 2022, with respect to Claim Rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The Rejections of Claims 13-16, 18-21, 23 and 24 under 35 U.S.C. 101, as set forth in the previous Office action, have been withdrawn.
13.	Applicant’s arguments, see pages 7-11, filed July 1, 2022, with respect to Claim Rejections under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 8 of Remarks, “The Office contends that Rodriguez discloses a network node that ‘obtain[s] an indication associated with a monitoring session’ and ‘obtain[s] a location of deployment. See Office Action at 7. Applicant disagrees with the Office’s contention. The Office first explains that the claimed network node is disclosed by the ‘metrics manager’ in Rodriguez. /d. The Office further states that the claimed ‘obtain an indication associated with a monitoring session’ and ‘obtain a location of deployment’ limitations are disclosed by Rodriguez’s discussion of the receipt of metric data by a GUI.	“The GUI that the Office relies on is a component that is distinct and separate from the metrics manager. /d. In fact, the metrics data received by the GUI in Rodriguez is sent by the metrics manager. The portions of Rodriguez cited by the Office do not disclose that the metrics manager obtains the metrics data. Because the Office’s citation to Rodriguez’ disclosure that the metrics manager sends the metrics data to the GUI, the Office’s mapping is inapposite to the claim requirements and, as a result, does not disclose the claimed network node” (Recited from page 8 of Remarks).
	As to point (A), Examiner respectfully disagrees, noting that the features argued against are not reflected in the claim language.	More particularly, in response to applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the metrics manager obtains the metrics data”) are not recited in the rejected claim(s).  To the contrary, it is an “indication associated with a monitoring session” (emphasis added) that is received by the metrics manager 124 (claimed “network node”).  Examiner respectfully points out that the claims are silent with regard to this “association” - specifically how the indication is associated with the monitoring session.	Examiner respectfully reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Rodriguez does teach that the metrics manager 124 included in the monitoring service 166 may be configured to determine the metrics available to monitor, monitor (or instruct) the selected metrics 190 to be monitored and provide the collected metric data 126 to the computing device 130, as requested by the customer, or alternatively, in some examples, the metrics that are not already selected for monitoring and are available for monitoring by a customer may be selected by the metrics manager 124 itself when generating the available metrics 188 (See Rodriguez, col. 7, ll. 21-29).	Therefore, Examiner respectfully submits, Rodriguez does disclose, teach and/or suggest each and every limitation of the claim.  Due to Applicant’s response, however, Examiner has updated citations to more accurately reflect claim mappings, and has elaborated on interpretation of claim language, as well as application of the reference to assist the reader in understanding the rejection.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441